 1

 2

 3

 4                                    UNITED STATES DISTRICT COURT
 5                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 6

 7    TONY BLACKMAN,                                     No. 2:17-cv-1534 JAM DB P
 8                       Plaintiff,
                                                         ORDER
 9            v.
10    JERRY BROWN, et al.,
11                       Defendants.
12

13          By an order issued July 11, 2019, plaintiff’s application to proceed in forma pauperis was

14   denied, and he was ordered to pay the administrative filing fee prior to proceeding with this

15   action. See ECF No. 8. It had been previously determined that plaintiff is a three-strikes litigant

16   within the meaning of 28 U.S.C. § 1915(g). See ECF Nos. 7, 8.

17          At the time plaintiff’s in forma pauperis application was denied, he was given fourteen

18   days within which to pay the filing fee, and he was cautioned that failure to do so would result in

19   a dismissal of this action. See ECF No. 8 at 2. The fourteen-day period has now expired, and

20   plaintiff has neither responded to the court’s order nor paid the filing fee.

21          Accordingly, IT IS HEREBY ORDERED that this action be DISMISSED.

22
     DATED: August 8, 2019
23
                                                    /s/ John A. Mendez____________             _____
24

25                                                  UNITED STATES DISTRICT COURT JUDGE

26

27

28
                                                         1
